    Case 4:19-cv-00869-O Document 2 Filed 10/13/19   Page 1 of 2 PageID 22




                              FORT WORTH DIVISION


Brookes H. Baker, Curtis Ryan Roberts

                                            19-869


CITY OF FORT WORTH, TEXAS, et al.,




Plaintiffs




None.




None.
Case 4:19-cv-00869-O Document 2 Filed 10/13/19   Page 2 of 2 PageID 23



                                             October 13, 2019
                                             /Warren V. Norred/
                                             Warren V. Norred
                                             24045094
                                             515 E. Border
                                             Arlington, TX 76010
                                             817-704-3984
                                             817-524-6686
                                             wnorred@norredlaw.com
